Citation Nr: 1701920	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder prior to November 2, 2011, in excess of 50 percent prior to October 21, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Winston-Salem, North Carolina, Regional Office (RO).  The original April 2006 rating decision denied the Veteran's claim of entitlement to service connection for depression.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2006.  The RO issued a Statement of the Case (SOC) in May 2007 and the Veteran perfected her appeal in June 2007.  

The RO issued a rating decision in March 2012 granting the Veteran's claim of entitlement to service connection for major depressive disorder and assigned a 30 percent disability evaluation prior to November 2, 2011, and a 50 percent evaluation thereafter.  The Veteran filed a timely NOD in June 2012, disagreeing with the assigned ratings.  The RO issued a SOC in July 2013 and the Veteran filed a timely VA Form 9 in September 2013.  

The June 2015 Board decision determined that the issue of entitlement to a TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  The Board remanded the claims of entitlement to an increased initial rating for major depressive disorder and entitlement to a TDIU for additional development.  The RO issued Supplemental SOCs in January 2016 and March 2016.  


FINDINGS OF FACT

1.  Prior to November 2, 2011, the Veteran's major depressive disorder symptoms included depressed mood, lack of interest and enjoyment, poor concentration, and decreased appetite; the symptoms were mild or transient and caused occupational and social impairment with a decrease in work efficiency and occupational tasks during periods of significant stress.

2.  From November 2, 2011 to October 20, 2015, the Veteran's major depressive disorder symptoms included depressed mood, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

3.  From October 21, 2015, the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood as a result of depressed mood, anxiety, chronic sleep impairment, mild memory loss, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.

4.  The Veteran's service-connected major depressive disorder is not so severe as to prevent her from engaging in substantially gainful employment consistent with her education and occupational experiences.


CONCLUSIONS OF LAW

1.  Prior to November 2, 2011, the criteria for entitlement to a rating in excess of 30 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9434 (2016).

2.  From November 2, 2011 to October 20, 2015, the criteria for entitlement to a rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9434 (2016).

3.  From October 21, 2015, the criteria for entitlement to a rating in excess of 70 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9434 (2016).

4.  The criteria for a TDIU due to the service-connected major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of VA examination.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's major depressive disorder.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Further, the Board notes that the previous Board remand included requests to obtain additional treatment records and a VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU.  However, the Veteran did not respond to this letter and has, to date, not submitted the records or the requested VA Form 21-8940.  The Board notes that the Veteran has a duty to cooperate in the development of her claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-8940 and the additional treatment records would have been relevant to the claims for an increased initial rating and entitlement to a TDIU, but the Veteran did not provide the required information.  Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, including service treatment records, VA treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for major depressive disorder. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for her service-connected major depressive disorder, which is currently rated as 30 percent disabling prior to November 2, 2011, as 50 percent disabling from November 2, 2011, to October 20, 2015, and as 70 percent disabling from October 21, 2015, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2016).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

The Veteran was scheduled for a VA examination in September 2007, but the records indicate that she did not present for her examination. 

Another VA examination was scheduled for January 2008.  The examiner noted that the Veteran arrived alone and was late for her appointment.  She told the examiner that she was coming from another state and had gotten lost.  The examiner noted the Veteran's military history.  She told the examiner that she began to experience symptoms of depression in 1999.  She endorsed symptoms including depressed mood, lack of interest and enjoyment, poor concentration, and decreased appetite.  She also endorsed suicidal ideation in 1999.  She stated that when she had suicidal ideation in 1999 she had a pistol in her house but that she did not go through with any plans at that time.  She began taking antidepressants in 1999, while she was still on active duty.  The Veteran also endorsed symptoms including visual hallucinations of ants, bugs, and lions.  She denied having those symptoms at the time of examination.  

The Veteran reported that she was being treated by a Dr. C. for the year preceding the examination.  She told the examiner that she was on four medications daily, including Effexor, Adderall, Lunesta, and Remeron.  The examiner noted that the Veteran had been admitted for psychiatric treatment in 2001 due to suicidal ideation.  She reported that this occurred after a couple of occasions where she had slit her wrists.  The Veteran denied use or abuse of illicit drugs.  The Veteran had no history consistent with alcohol abuse or alcohol dependence.  The examiner noted that the Veteran said she was six classes away from earning her degree in technical management.  

The examiner noted that the Veteran's father was being treated for depression.  She also reported that she had been married for three and a half years and described her marriage as great.  She reported that her husband was on active duty and was deployed to Iraq.  She had a six year old child.  

The Veteran told the examiner that she woke up around 10:00 in the morning, did housework, and interacted with her child.  She also reported that she did some traveling to see relatives and had done a lot of interstate travel.  She indicated that she went to bed between midnight and 2:00 in the morning.  She also said that she did her schoolwork throughout the day.  

On examination, the Veteran appeared casually dressed and fairly well groomed. Her mood was tired and her affect was euthymic.  Her speech was a normal rate and volume.  She denied any suicidal ideation or homicidal ideation.  She also denied any auditory or visual hallucinations.  The Veteran reported a history of auditory as well as visual hallucinations, however.  She indicated that they had markedly decreased since she began taking medication.  She denied any symptoms consistent with delusional thoughts.  Her thought process was linear.  She was alert and oriented in all spheres.  Her fund of knowledge was good and her insight and judgment were good.  Her memory and concentration were intact.  The examiner affirmed the diagnosis of major depression, recurrent, in partial remission.  The examiner described the symptoms are mild or transient but noted that they cause occupational and social impairment with a decrease in work efficiency and occupational tasks during periods of significant stress.  She had no difficulty performing activities of daily living and had no difficulty following simple, complex, or detailed instructions.  She was able to establish and maintain effective work, school, and social relationships.  She did not pose a threat of persistent danger to herself or others.  

Another VA examination was scheduled on November 2, 2011.  The Veteran reported that she felt depressed all of the time; she indicated that she was tearful, moody, and did not feel like being around people very much.  She also reported difficulties getting to sleep, staying asleep, and periodically getting back to sleep.  She was more irritable, suspicious, and vigilant.  She indicated that she avoided crowds whenever possible.  The Veteran reported that her symptoms began in service as a result of having to treat people involved in a helicopter crash shortly after she became a corpsman.  She reported that she avoided crowds whenever possible and stated that the severity of her symptoms were moderate.  She also reported that the symptoms were constant, continuous, or ongoing.  The Veteran indicated that the symptoms affected total daily functioning, which resulted in her being tired, not being very active in social activities, and wanting to keep to herself much of the time.  She reported that she had trouble sleeping for the preceding 12 years.  She reported problems getting to and staying asleep.  She also reported that she sometimes had trouble getting back to sleep.  She did not have a history of violent behavior and denied a history of suicide attempts.  She indicated that she had a mental health treatment history for depression since 2001 or before. 

The examiner noted the Veteran's military history, including the Veteran's service as a corpsman.  The Veteran denied any disciplinary infractions or any adjustment problems.  She reported that she had not had any legal problems following service; she also reported that she was seeking her bachelor's degree in technology management.  She denied any significant medical problems since leaving service.  She had worked as a medical assistant and in insurance sales.  

The Veteran reported that her major depressive disorder caused challenges to her daily activities.  She reported symptoms including chronic fatigue, feeling down, and tearfulness.  She also reported social function changes including decreased interest in social activities.  The Veteran reported that the social function changes had occurred within the previous year.  The Veteran was not working and had not worked for a year.  She reported that her unemployment was not due, primarily, to her major depressive disorder.  

On examination, the Veteran was oriented in all spheres and her appearance and hygiene appeared appropriate.  Her behavior was also appropriate and she maintained good eye contact.  She had a flattened affect and a depressed mood.  She presented as depressed and tearful.  Her communication and speech was within normal limits.  She exhibited impaired attention or focus and indicated that she needed to reread things often.  She also endorsed panic attacks that occurred less than once per week.  She described the attacks as including shortness of breath, increased heart rate, and increased feelings of anxiety.  There were signs of suspiciousness but no history of delusions.  The Veteran denied hallucinations.  The examiner noted obsessive compulsive behavior severe enough to interfere with routine activities.  Her examples included cleaning and needing things to be neat and organized.  The examiner found the Veteran's thought processes to be appropriate; she was able to understand directions.  She did not have slowness of thought and she did not appear confused.  Her judgment was not impaired and her abstract thinking was normal.  Her memory was mildly impaired insofar as she forgot names, directions, recent events, numbers, and day-to-day conversations.  She denied suicidal and homicidal ideation.  The examiner reviewed the records and continued the diagnosis of major depression, recurrent, which he characterized as mild to moderate in severity.  The examiner noted that the Veteran's depressive disorder did not impact the Veteran's reasoning, judgment, or ability to perform activities of daily living.  The Veteran was able to establish effective work, school, and social relationships.  

The examiner indicated that the best description of the Veteran's psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although she was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He indicated that the determination was supported by the Veteran's symptoms of depressed mood, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The Veteran had no difficulty understanding commands.  The examiner noted that the Veteran needed follow-up care and that she would benefit from therapy.  The examiner found that the Veteran did not appear to pose any threat of danger or injury to herself or others.  

Another VA examination was provided on October 21, 2015.  The examiner noted the current diagnosis of major depressive disorder, which he characterized as severe.  He also diagnosed unspecified anxiety disorder with features of panic disorder, obsessive compulsive disorder, and social anxiety.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner noted that psychiatric problems are often interrelated and overlap with some of their symptoms, especially within the mood and anxiety disorders.  Thus, he could not differentiate which symptoms were attributable to each diagnosis.  The examiner noted that the Veteran's psychiatric disorders caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The examiner reviewed the claims file, including the two earlier examinations.  The examiner specifically noted the Veteran's September 2013 statement in which she reported that a lack of interest, poor concentration, short-term memory problems, lack of organization, anxiety, difficulty interacting with others, and suicidal ideation had affected her social and occupational functioning.  The examiner also noted an October 2015 appointment that documented the Veteran's history of major depression and anxiety.  The Veteran was referred to mental health.  However, the examiner noted that the VA treatment records contained no further documentation of mental health issues or treatment.  The examiner noted that the Veteran's husband was present at the examination and provided collateral information.  

The examiner noted that at the time of the Veteran's last VA examination, she and her husband had returned to North Carolina from Okinawa, Japan, where her husband had been stationed.  He had deployed shortly after they returned to North Carolina.  In September 2014, she and her husband separated.  The Veteran moved to Ohio to live with her brother and his wife.  She remained in Ohio until March 2015 when her husband retired from active duty.  He then moved to Ohio to attempt to reconcile with the Veteran and their child.  

The Veteran reported that her marriage had been on and off for the preceding ten years.  She reported that she often was depressed and was not able to communicate effectively with her husband.  Additionally, she reported that she was very anxious and sometimes became mean and hateful.  The Veteran and her husband reported that, since reconciling, she was trying to be a different person.  The Veteran and her husband reported that they did not do much together.  The Veteran's husband reported that he liked cooking because sometimes it would "put a smile on her face."  

The Veteran reported that she had a lot of difficulty making friends and indicated that she did not really have any friends.  The Veteran reported that she was close to her sister-in-law and brother but that she tended to "burn bridges" with people.  The Veteran reported that she had trouble communicating and that when she was living with her brother and sister-in-law, she would often isolate in her room for days at a time.  The Veteran and her husband reported that she could be mean and hateful and that living with her brother had caused a strain on their relationship.  The Veteran reported that she still spoke to her brother and sister-in-law but was not close to them anymore.  The Veteran's husband indicated that they decided to move to Ohio so that the Veteran could be closer to her family but that she rarely saw them.  The Veteran also reported a good friend when she was living in North Carolina who would force her to communicate when she was isolating due to her depression.  However, she denied having a continued relationship with that friend because she had "pushed" her away.  

The Veteran indicated that she had last worked in 2013 as a receptionist at an insurance company in North Carolina.  The Veteran's husband had encouraged her to get a job so that she would get out of the house.  The arrangement backfired because it was difficult for the Veteran to work and it became "his fault" that she was working.  The Veteran reported that she only worked for two months before she quit.  The Veteran decided to quit after two months because of the anxiety she felt about going to work.  The Veteran denied calling in sick to work, but she did leave early and was "extremely anxious the whole time she was there."  The Veteran's husband reported that he had learned it was not beneficial for him to push the Veteran to work because it caused a huge issue in their relationship because it "was all his fault."  Prior to that job, the Veteran had last worked in 2004 as a systems testing analyst.  She reported that she did well in her position but stopped working when she had their son.  She indicated that she had considered becoming a substitute teacher when she moved to Ohio, but she did not feel capable of doing it.  She further reported that she had watched her young nephew a few times a week.  She indicated that she had not watched him recently; she said that she stopped offering to watch him and her brother stopped calling to ask for her help.  

The Veteran reported that she received consistent treatment while living in Okinawa and that she had resumed mental health treatment when she returned to North Carolina.  She reported that she was still prescribed medication by the nurse practitioner from North Carolina, including Effexor, Xanax, Wellbutrin, and trazodone.  She reported that she recently had been referred to VA and had requested a referral to mental health.  She indicated that, while living in North Carolina, she did the least amount she had to do in order to get by.  The Veteran reported that she only functioned minimally while living there.  She indicated that she "did a little more" when she and her husband were separated because she had to take care of her son.  Now that they are back together, however, she reported that she did even less. 

In general, she reported a depressed mood.  She reported that she did not like to be around anyone and would usually go into the guest bedroom of their house and shut the door to avoid others.  She reported that she watched two television shows with her son but otherwise did not watch much television.  The Veteran indicated that when she did not have anywhere to go she did not shower or take care of herself.  She stated that she spent the majority of her time at home, in the guest bedroom, in the dark.  She reported that she had suicidal thoughts on a regular basis and that the only reason she did not carry out her plan was because of her son.  She denied a history of suicide attempts.  

The Veteran reported a lot of difficulty leaving her house due to anxiety and had someone come to her house to do her hair.  She stated that she had been in the emergency room the preceding two weekends because of migraines.  She would not go to the doctor during the day and the headaches would get so bad at night that she would go to the emergency room.  She also told the examiner that she attended her son's sporting events and practices but that he was the only person she would do anything for.  She stated that he was the main reason he functioned.  She reported that she often pushed everyone away and did not want to interact with anyone.  She also stated that she felt like an outcast, especially with her family.  She reported that she felt like "everyone is out to get her" or that she is being judged by others.  Her husband indicated that he thought moving to Ohio would be helpful so that her family could see what she was going through.  The Veteran endorsed extremely bad anxiety when she had to leave the house and that she could not handle being around people for more than one or two hours.  She reported that she had a lot of difficulty sleeping in anticipation of having to go somewhere and that she usually took Xanax when she had to leave the house.  She stated that she did not drive anywhere except local or nearby places because it made her anxious.  She endorsed panic attacks both when she left her house and when someone came to visit.  

The Veteran told the examiner that she used to be extremely organized and would clean often, but that she did not do that as much anymore.  She stated that a couple of times a week, she would clean the house to the point where it would upset her husband and son.  She stated that when she started cleaning she would go at it "full force" and was not able to stop.  She indicated that she would get mad because her husband and son did not take care of things the way she feels they should be.  She told the examiner that she used to be an "organizational freak" but now had difficulty organizing anything.  She stated that she could not "handle it" when things were not organized and it tended to make her upset and then she would get "mean."  She reported that there are certain things that she had to do, such as "wipe the counters at least twice before leaving" even if she was running late.  Her husband reported that she got angry easily and that when she was angry, she tended to become "self-destructive" and would yell at him, push him away, and tell him to leave.  He indicated that sometimes he thought she got angry so that she did not have to leave the house.  She endorsed hallucinations when she got angry.  The Veteran's husband indicated that when she first began to report visual hallucinations, he thought that she was lying, but he had come to realize that she was not making it up and that the hallucinations were very upsetting for her.  The Veteran also endorsed problems sleeping.  She stated that she especially had difficulty sleeping if she knew she needed to go somewhere or be around people.  

The Veteran denied any legal or behavior issues as well as any substance use or abuse.  The Veteran endorsed symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short and long-term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals that interfere with routine activities; persistent delusions or hallucinations; and neglect of personal appearance and hygiene.

On examination, the examiner noted that the Veteran was appropriately dressed to the examination.  She was cooperative and exhibited no signs of psychomotor agitation; her behavior was appropriate.  Her speech was clear, with normal rate, rhythm, and volume.  She reported a depressed and anxious mood and her affect was flat.  Her interest and energy levels were reportedly low on most days.  The Veteran also reported that her sleep was poor and that she sometimes could not sleep for days.  She reported a decreased appetite.  She also reported problems with memory, sustained attention, and concentration.  She seemed confused at times and looked to her husband for assistance in answering questions.  Her intelligence appeared to be of average ability.  She was oriented in all spheres, her thought processes were coherent and logical, and she credibly denied past and present homicidal ideation, intent, or plans.  She reported suicidal ideation, and she indicated that she had developed plans; she stated that she would not act on her thoughts because of her son.  She also reported visual hallucinations and felt judged "all the time."  The examiner found that the Veteran is independent with activities of daily living.  The examiner noted that she possessed some insight into her problems and exhibited adequate judgment and impulse control.  The examiner found the Veteran capable of managing her financial affairs.  

Regarding the Veteran's diagnoses, she noted that the criteria for major depressive disorder continued to be met.  She assessed the Veteran's condition to be severe with psychotic features.  She also noted that the Veteran met the criteria for a diagnosis of unspecified anxiety disorder and that she had features of generalized anxiety disorder, panic disorder, obsessive compulsive disorder, and social anxiety.  The examiner considered the current diagnoses to be a continuation of the progression of her previous diagnosed major depression.  The examiner noted that there is significant overlap between the two disorders in terms of their effects on functioning.  The examiner noted that the mental health symptoms appeared to be having a severe impact on the Veteran's social and occupational functioning.  She noted that she had not worked consistently since 2004, noting that when she tried to work in 2013 she only maintained employment for two months due to severe symptoms of anxiety.  She noted that the Veteran's symptoms interfere with interpersonal relatedness, concentration, memory, and ability to tolerate stress and motivation.  These symptoms, the examiner stated, would likely impair the Veteran's ability to work cooperatively and effectively with co-workers and supervisors.  These symptoms would also interfere with her ability to communicate and maintain persistence on tasks.  She also noted that the Veteran had pushed away almost everyone that she was close to and that she exhibited signs and symptoms of isolation, withdrawal, avoidance, feelings of detachment that all contribute to her difficulties in social relationships.  She noted that the Veteran is prescribed psychiatric medications to manage her mental health symptoms and had recently asked for a referral to mental health at the VA.   

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall major depressive disorder symptomatology most nearly approximated a 30 percent rating and no higher prior to November 2, 2011.  For that portion of the appeal, the examiner described the symptoms as mild or transient and noted that they caused occupational and social impairment with a decrease in work efficiency and occupational tasks during periods of significant stress.  The examination report provided a solid foundation for that opinion.  Indeed, the Veteran's report of visual hallucinations of ants, bugs, and lions was a history as she denied any current hallucinations and indicated that they had markedly decreased since she began taking medication.  The examiner also indicated that she denied symptoms consistent with delusional thoughts.  Additionally, while the Veteran reported on a past history of suicidal ideations, there were no current suicidal ideations.  Thus, the Veteran's symptoms are not the frequency, duration, and severity as contemplated in the higher ratings. 

During the period from November 2, 2011, to October 20, 2015, the Veteran's overall major depressive disorder symptomatology most nearly approximated the criteria for a 50 percent evaluation.  As noted above, the examiner indicated, and the examination report findings support, that the best description of the Veteran's psychiatric impairment was psychiatric symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although she was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

And, since October 21, 2015, the Veteran's symptomatology most nearly approximates the 70 percent evaluation under Diagnostic Code 9424.  At the October 2015 examination, the examiner noted that the Veteran's condition was best assessed as severe and that the Veteran had developed psychotic features.  She also noted that the Veteran showed features of generalized anxiety disorder, panic disorder, obsessive compulsive disorder, and social anxiety.  Her symptomatology had worsened such that her major depressive disorder had a severe impact on her social and occupational functioning.   

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, at each examination, the Veteran described a depressed mood.  In September 2008, the Veteran's depression was less severe than it eventually became, as she described her ability to conduct herself normally during the day.  She indicated that she did housework, interacted with her child, and completed her schoolwork throughout the day.  She denied homicidal and suicidal ideation.  The Veteran reported an increase in her anxiety and depression at her November 2011 VA examination, during which she reported that she began to avoid crowds and began to isolate.  She indicated that the symptoms had a consistently moderate impact on her daily life.  Finally, in October 2015, it was evident that her symptoms had worsened significantly.  Her depression and anxiety resulted in her being more socially isolated and having a decrease in the energy or desire to interact with friends or family.  Given this, the Board finds that the currently assigned ratings accurately reflect the severity of the Veteran's mood symptoms throughout the appeal periods.  

Turning to the Veteran's symptomatology as it relates to her judgment and thinking, the Veteran has been consistently described as having normal thought processes and content.  In September 2008, her thought process was linear and she denied any symptoms consistent with delusional thoughts and her memory was intact.  She reported a history of hallucinations but indicated that she was not experiencing them at the time of her examination.  Her thought processes were also normal in November 2011; the examiner also found that she did not have slowness of thought and did not appear confused on examination.  Her memory was described as mildly impaired.  Again, she endorsed a history of hallucinations but denied experiencing them at the time of her examination.  In October 2015, the Veteran endorsed regular suicidal thoughts, but her thought processes appeared coherent and logical.  Additionally, another sign of the worsening of her thought processes, the Veteran and her husband indicated that she was experiencing hallucinations that the Veteran's husband described as "very upsetting" to the Veteran.  This evidence shows, again, that the Veteran's thought process symptoms were relatively minor for the first several years of the appeal period. However, there was a worsening exhibited on the October 2015 examination that supports the increase to a 70 percent rating.  Prior to the October 2015 examination, however, the Veteran's thought process and hallucination symptoms were mild and intermittent.  Finally, the October 2015 examination report indicated a worsening in the Veteran's memory problems related to her major depressive disorder diagnosis.  These factors support the currently-assigned staged ratings, which are properly assigned as 30 percent disabling prior to November 2, 2011, 50 percent disabling prior to October 21, 2015, and 70 percent disabling thereafter.  

Regarding the Veteran's social functioning, the evidence shows that she has experienced a decline in her ability to establish and maintain social relationships.  At her September 2008 examination, the Veteran did not report many symptoms that impaired her ability to socialize; she reported a good relationship with her son and described her marriage as great.  These findings most nearly approximate the 30 percent rating assigned prior to November 2, 2011.  However, at the November 2011 examination, she began to exhibit symptoms of isolating behavior and anxiety related to social interaction.  The Veteran did move to Ohio after that examination to live near her family and reported at the October 2015 examination that she had spent time helping her brother by watching her nephew and that she had developed a friendship with her sister-in-law.  At the October 2015 examination, however, she reported that she had no longer maintained a close relationship to her family or to any friends.  By that time, she exhibited relatively severe social functioning impairment, and the 70 percent rating assigned from October 21, 2015, properly evaluates that severity.  The Board notes that, despite her difficulties related to social functioning, a 100 percent rating is not warranted based on her ability to maintain her marriage with her husband after reconciling and her ability and desire to provide for her son.  Indeed, she reported that she leaves the house to support her son in his sporting events and practices which by its very nature entails interacting in the public sector.  Thus, even if the Veteran had difficulty in maintaining relationships as of October 21, 2015, it cannot be persuasively said that the Veteran was unable to establish and maintain effective relationships.

Furthermore, with respect to the Veteran's occupational functioning, the evidence appears to show that the only time the Veteran worked during the appeal period was in 2013.  However, at the time of the September 2008 examination, the Veteran reported that she was pursuing a degree.  It is unclear whether she completed the degree, but the dedication she showed to her studies at that time is accurately reflected in the 30 percent rating assigned prior to November 2, 2011.  Then, in November 2011, the Veteran reported that she was not working but she specifically said that her unemployment was not primarily due to her major depressive disorder.  The examiner also determined that she would be able to establish effective work, school, and social relationships.  He noted that she would have occasional occupational impairment, but the examination report accurately portrays the severity of the Veteran's occupational deficiency prior to October 2015, and it appears that the Veteran would have had the skills required to conduct herself appropriately for occupational purposes.  However, as of the October 21, 2015, examination, the examiner noted that the Veteran's major depressive disorder and associated psychiatric symptoms would have a significant impact on her ability to establish and maintain effective work relationships.  Thus, the Veteran's staged ratings again accurately portray the severity of her major depressive disorder at different points during the appeal period.  Finally, while it is clear that her major depressive disorder symptoms have a significant impact on her occupational functioning as of October 21, 2015, there is also evidence that her skills and training would allow for the Veteran to obtain and maintain substantially gainful employment despite her psychiatric symptoms.  

Also, while the November 2011 VA examiner noted that the Veteran had obsessive compulsive behavior severe enough to interfere with routine activities, ultimately, the examiner found that the Veteran's disorder did not impact the Veteran's reasoning, judgment, or ability to perform activities of daily living.  Thus, the record prior to October 21, 2015 does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 70 percent rating.  While the October 2015 VA examiner noted that the Veteran's symptoms included persistent delusions or hallucinations, the examiner ultimately found that the Veteran remained independent with activities of daily living.  Thus, the impact of the Veteran's symptoms on her functioning is not the severity, frequency, and duration as contemplated in a 100 percent rating.  

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology is most accurately evaluated as 30 percent disabling prior to November 2, 2011, as 50 percent disabling from November 2, 2011, to October 20, 2015, and as 70 percent disabling from October 21, 2015.  

d.  Additional Considerations 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.105, Diagnostic Code 9434 (2016).  

The Board has also considered whether consideration of an extraschedular rating for the Veteran's major depressive disorder has been reasonably raised by the facts.  In Yancy v. McDonald, the CAVC noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably raise, that the disabilities warrant an extraschedular rating.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for her service-connected major depressive disorder contemplates her subjective complaints of depression, anxiety, occasional suicidal ideation, sleep impairment, and trouble concentrating, memory problems, as well as her functional impairment, including her difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, memory problems, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant a rating higher than 70 percent at any point during the appeal period.  Indeed, she continued to maintain family relationships and was able to perform her activities of daily living and functioning, including generally maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including her symptoms, objective findings, and occupational and social impairment are addressed in the ratings assigned for the stages on appeal.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

III.  TDIU 
 
Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran is in receipt of a 70 percent rating due to her major depressive disorder, and as such, she meets the schedular criteria for TDIU.  Therefore, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected major depressive disorder.  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Factual Background

The Veteran served as a field medical service technician during her active duty service.  She was a corpsman during active duty.  

During the September 2008 examination, the Veteran reported doing consistent housework and school work.  She did not report any significant symptoms that impacted her ability to conduct routine activities of daily living.  She was caring for her son while her husband was deployed, and she did not report any difficulties.  The examiner who conducted the examination noted that her symptoms were mild or transient and would cause a decrease in work efficiency and occupational tasks only during periods of significant stress.  The Veteran was able to establish and maintain effective work, school, and social relationships.

During the November 2011 examination, the Veteran reported that she was not working.  However, she expressly stated that her unemployment was not due, primarily, to her major depressive disorder.  The Veteran reported obsessive compulsive desires to clean, but the examiner noted that this did not interfere with routine activities.  The Veteran's major depressive disorder symptoms caused challenges to certain daily activities due to the fatigue, tearfulness, and depression that she experienced.  She had begun to be socially isolating.  The Veteran's major depressive disorder was characterized as mild to moderate in severity.  The examiner noted that the Veteran's depressive disorder did not impact the Veteran's reasoning, judgment, or ability to perform activities of daily living.  The Veteran was able to establish effective work, school, and social relationships.  

The October 2015 examination indicated that the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran had become more socially isolated and only maintained a relationship with her son and her husband.  The Veteran relayed that she had a lot of difficulty in maintaining work in 2013.  She had only maintained the job for two months before she stopped working, and she had not worked since.  She indicated that the only time she did anything was for her son.  She also stated that she had stopped cleaning and keeping things organized as she had once done. The examiner determined that the Veteran's mental health symptoms appeared to be having a severe impact on the Veteran's social and occupational functioning.  She noted that she had not worked consistently since 2004, noting that when she tried to work in 2013 she only maintained employment for two months due to severe symptoms of anxiety.  She noted that the Veteran's symptoms interfere with interpersonal relatedness, concentration, memory, and ability to tolerate stress and motivation.  These symptoms, the examiner stated, would likely impair the Veteran's ability to work cooperatively and effectively with co-workers and supervisors.  These symptoms would also interfere with her ability to communicate and maintain persistence on tasks.

The Veteran is no longer employed.  Her claim for entitlement to a TDIU was raised by the record in the various VA examination reports that have shown she has not worked consistently since 2004.  

As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in August 2015.  To date, she has not returned this form, which would have provided relevant information regarding her claim of entitlement to a TDIU.  In addition, the only treatment records that document her mental health symptoms are the records generated by the various VA examinations.  The Veteran reported mental health symptoms during one VA treatment record, but had not sought consistent VA mental health treatment.  Finally, she did not submit the releases for any private treatment records, either.  

Analysis

The Board finds that the record does not persuasively show that the Veteran's service-connected major depressive disorder prevents her from securing or following a substantially gainful employment consistent with her education and occupational experiences.  This finding is supported by the examination reports of record, which, taken together, show that the Veteran's service-connected major depressive disorder does not prevent her from employment.   

To that end, the Board recognizes that the Veteran had not worked (as of the October 2015 VA examination) on a consistent basis since 2004.  However, at the November 2011 VA examination, the Veteran explicitly stated that her unemployment was not due, primarily, to her mental health symptoms.  Further, while the Veteran has shown an increase in the severity of her symptoms over the years, it does not appear from the limited evidence of record that she has become unable to perform activities of daily living or otherwise conduct herself in a manner that would preclude her from obtaining and maintaining substantially gainful employment consistent with the education and training she has had.  As noted above, the record reflects that the Veteran completed high school.  The Veteran served as a corpsman during her period of active duty service and her military career provided her with skills that are directly transferrable into another occupation if she were interested in finding work.  Additionally relevant is the fact that the Veteran has pursued a bachelor's degree in technology management.  While the file does not contain information proving that the Veteran completed her degree, it is clear that she did complete most of the required classes.  Crucially, the Veteran failed to provide VA Form 21-8940 which asks information pertinent to substantiating a TDIU claim.

The Board recognizes that the Veteran may have difficulty interacting with people or going out in public, but the Veteran has not been shown to be completely unable to establish and maintain relationships.  She has maintained relationships with her husband and son throughout the appeal period.  Indeed, she and her husband had worked through their difficulties and reconciled after being separated, which shows a demonstrated ability to work cooperatively with others.  The examination reports show that the Veteran has been successful in describing her condition to examiners and doctors and answering the examination questions appropriately, with some assistance from her husband.  These examination reports show that, although the Veteran may have difficulty communicating and interacting with others, she is not completely unable to establish and maintain relationships or communicate effectively.  Thus, while it is clear that the Veteran's service-connected major depressive disorder has an impact on her ability to obtain and maintain substantially gainful employment, it has not been persuasively shown to impact her so severely as to completely preclude her ability to do so.  

The Veteran has not specifically articulated how her service connected major depressive disorder renders her unemployable.  Again, the Veteran failed to provide VA Form 21-8940 (which also includes a section which specifically asks the veteran to list all service connected disabilities that render the Veteran unemployable).  Instead, while the Board is sensitive to the difficulties faced by the Veteran, the evidence tends to show that the Veteran chooses not to work in any field.  The Veteran's college major, and the indication that she completed most, if not all, of the required coursework, tends to suggest that she could possibly pursue a career in a field where she could avoid working directly with others, which was the primary occupational impediment noted during her VA examinations.  Again, the file is devoid of specific information about how the Veteran's service-connected major depressive disorder renders her unemployable.  While the Board has tried to obtain additional evidence, the Veteran has failed to provide it.  Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due solely to her service-connected major depressive disorder. 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected major depressive disorder does not preclude her from securing or following substantially gainful employment consistent with her education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to her service-connected major depressive disorder is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to November 2, 2011, in excess of 50 percent from November 2, 2011, to October 20, 2015, and in excess of 70 percent from October 21, 2015, for service-connected major depressive disorder is denied.

Entitlement to a TDIU due to the service-connected major depressive disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


